1
2
3
4
5
6
7
8                                  UNITED STATES DISTRICT COURT

9                                EASTERN DISTRICT OF CALIFORNIA

10
11   JUANA DEL CARMEN GOMEZ,                        )   Case No.: 1:17-cv-1035 - JLT
                                                    )
12                  Plaintiff,                      )   ORDER AWARDING ATTORNEY’S FEES
                                                    )   PURSUANT TO THE EQUAL ACCESS TO
13          v.                                      )   JUSTICE ACT
                                                    )
14   NANCY A. BERRYHILL,                            )
     Acting Commissioner of Social Security,        )
15                                                  )
                    Defendant.                      )
16                                                  )

17          Juana Del Carmen Gomez and Nancy A. Berryhill, Acting Commissioner of Social Security,

18   stipulated for the award and payment of attorney’s fees pursuant to the Equal Access to Justice Act, 28

19   U.S.C. § 2412(d). (Doc. 30) Subject to the terms of the parties’ stipulation, the Court ORDERS fees in

20   the total amount of $4,500.00 are AWARDED to Juana Del Carmen Gomez.

21
22   IT IS SO ORDERED.

23      Dated:     May 7, 2019                                /s/ Jennifer L. Thurston
24                                                      UNITED STATES MAGISTRATE JUDGE

25
26
27
28
